Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim presently contains the language “having a specific absorbance E represented by Expression Aλ of less than 5 at a maximum absorption wavelength”. However, a specific absorbance (E) is not a dimensionless quantity. As such, the claim is indefinite for not specifying which units the specific absorbance is measured in. For examination purposes, the examiner is assuming that the specific absorbance (E) has a unit of cm2/mg, based on the context of Claim 1.
Regarding Claims 2-14, these claims are rejected under 35 U.S.C. 112(b) due to their dependency on Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-254127 A (Foreign Patent Document 8 of the Information Disclosure Statement filed 27 March 2020, hereby referred to as JP ‘127).
Regarding Claims 1-4, JP ‘127 discloses a curable composition comprising a pigment and a resin type dispersant (paragraph 0021 of the English translation). The pigments disclosed are particles with an average diameter on the scale of tens of nanometers (paragraph 0026-0027 of the English translation). Examples C1 and C4-C9 (paragraphs 00188 and 00191-00196 of the English translation) state that 1-thioglycerol is combined with a tricarboxylic acid anhydride compound. Two hydroxyl groups from the thioglycerol (corresponding to R11 following the reaction) and the acid anhydride (corresponding to A11 following the reaction) bond together. This reaction step is shown at the bottom of page 20 of the original publication. The sulfur group of the thioglycerol is substituted with a vinyl copolymer (denoted as B in JP ‘127, this corresponds to P11
Regarding Claim 6, JP ‘127 states that the particle is a pigment (paragraph 0026 of the English translation) and specifically states that the pigment is acting as a colorant (paragraph 0035 of the English translation).
Regarding Claims 7 and 8, JP ‘127 discloses that the composition further comprises a photopolymerization initiator and/or a photopolymerizable monomer (paragraph 0017 of the English translation).
Regarding Claims 9 and 10, JP ‘127 discloses that a color filter is produced from the photosensitive composition and that an exposure step is involved during the process (paragraph 00170-00174 of the English translation). The exposure step is stated to crosslink the composition, yielding a cured product (paragraph 0055 of the English translation).
Regarding Claims 11 and 12, JP ‘127 discloses a method for producing a color filter (paragraph 00171-00178 of the English translation). The method includes steps of applying the composition to a substrate, exposing the composition, and development of the exposed composition (paragraph 00171 of the English translation).
Regarding Claims 13 and 14, JP ‘127 discloses that the composition can be used for imaging elements and display devices (paragraph 0001 of the English translation). Additionally, JP ‘127 discloses that that color filter produced from the composition is used for liquid display panels (paragraph 00177-00178 of the English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-254127 A (Foreign Patent Document 8 of the Information Disclosure Statement filed 27 March 2020, hereby referred to as JP ‘127) in view of JP 2017-057380 A (Foreign Patent Document 7 of the Information Disclosure Statement filed 27 March 2020, hereby referred to as JP ‘380).
Regarding Claim 5, JP ‘127 discloses the composition according to instant Claim 1, wherein the composition uses a polymer compound according to Formula I of the instant application. JP ‘127 does not disclose a compound according to Formula II of instant Claim 1. JP ‘380 describes a compound (referred to as formula (1)) that can be represented by Formula II of the instant application (in the case that a is 0). In JP ‘380, formula (1) contains an (m+n)-valent group (equivalent to R21) as well as polymer chains P1 and P2 (equivalent to P21 and P22). See paragraphs 0028-0030 and 0072 of the English translation. The compound, when containing ethylenically unsaturated groups, has a high polymerizable group content value (see paragraph 0063 of the English translation). JP ‘127 and JP ‘380 are analogous art because both references pertain to curable compositions and their uses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a compound having a high polymerizable group value, such as the one taught by JP ‘380, in the composition disclosed by JP ‘127 because when such a polymerizable group value is used, crosslink density can be increased, leading to excellent heat and solvent resistance (see JP ‘380, paragraph 0063 of the English translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/07/2022